Citation Nr: 1037862	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previous denial of service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from July 1960 to October 1961.  
He also had active duty for training (ACDTURA) in August 1959.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran requested a videoconference hearing at his local RO 
in April 2005.  He was scheduled for such a hearing in March 
2008, but requested a postponement because he had been 
hospitalized.  His request was granted in March 2008.  The 
Veteran was later scheduled for a hearing in July 2010; however, 
he failed to report for his hearing and has not provided good 
cause for his failure to report.  Accordingly, the Board 
considers the appellant's request for a hearing to be withdrawn.  
38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by the 
RO in a rating decisions dated in June 1976; the Veteran did not 
appeal that decision.

2.  Evidence submitted since the June 1976 RO rating action 
relates to an unestablished fact necessary to substantiate the 
claim.




CONCLUSIONS OF LAW

1.  The unappealed June 1976 RO decision is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 
(2009).

2.  Subsequent to the June 1976 RO decision, new and material 
evidence sufficient to reopen the claim has been received. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting the Veteran's petition to reopen the claim for 
service connection for a low back disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

New and Material Evidence

In February 1976, the Veteran had filed a claim for service 
connection for a back condition.  This claim was denied by a 
rating action issued in June 1976.  The RO noted that the Veteran 
had been diagnosed with spondylolysis, L5-S1 which was a 
congenital disorder that existed prior to active service and had 
not been aggravated therein.  The rating decision also identified 
a disability of degenerative joint disease, lumbar spine, but no 
explanation was offered as to why that disorder was not service-
connected.  The Veteran was informed of that decision and 
provided with appellate rights, however, he did not appeal that 
decision and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108. "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Veteran sought to reopen his claim in April 2004.  The 
evidence of record at the time of the prior RO decision included 
the Veteran's service treatment records and a May 1976 VA 
examination report.  The service records from the Veteran's 
summer training (ACDUTRA service) shows that he occasionally 
experienced low back pain.  In August 1959, he was hospitalized 
for two weeks for acute lumbosacral sprain after injuring his 
back while hiking.  A back condition was not noted on the 
Veteran's July 1960 entrance physical examination.  In August 
1961, however, he was hospitalized with a diagnosis of 
spondylosis of the fifth lumbar vertebrae, which was considered 
by a medical board to have existed prior to entrance to service 
(EPTE) and not aggravated as a result of service.  The May 1976 
VA examination report shows a diagnosis of degenerative joint 
disease, lumbar spine and spondylolysis, L5-S1.  The examiner did 
not provide any opinion as to etiology or causation.

Evidence added to the record since the final June 1976 rating 
decision includes VA and private treatment records dated between 
July 2002 and July 2005, and an April 2010 written brief 
submitted on the Veteran's behalf by his representative.  The VA 
and private treatment records reflect treatment for degenerative 
disc disease of the lumbar spine, degenerative joint disease of 
the lumbar spine, spondylosis, and spondylolisthesis L5-S1.  In 
the written brief, the Veteran's representative argued that 
spondylolysis was not only a congenital condition, but could in 
fact be acquired due to trauma.  The Veteran's representative 
cited to "Spondylolysis: A Critical Review," published in the 
British Journal of Sports Medicine in December 2000.  This 
article generally indicated that spondylolysis was typically 
caused by stress fractures of the bone and is especially common 
in adolescents who over train in physical activities.  The study 
also indicated, in general, that the pars interarticularis can 
fracture in susceptible individuals when the spine is in an 
extended position and force is suddenly exerted causing the 
vertebrae to press together.  

The Board first notes that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  38 C.F.R. §§ 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim of service 
connection for a low back disorder is based on the same factual 
basis, that an injury in service resulted in disability, and the 
same disabilities, spondylolysis and a degenerative process or 
processes that reportedly resulted from the injury, as the 
previous claim.  Thus, new and material evidence is necessary to 
reopen the claim. Id.

The VA and private treatment records, and the medical evidence 
cited from the British Journal of Sports Medicine, were not 
previously considered by the RO, and constitute new evidence.  
The medical evidence cited, as well as the Veteran's testimony 
that his spondylosis is not congenital but in fact an acquired 
condition due to military service relates to the previously 
unestablished nexus element of the claim.  Therefore, it is also 
considered to be material.  The evidence provided is presumed 
credible for the limited purpose of reopening the claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim 
for a low back disorder is reopened.  38 C.F.R. § 3.156.  To this 
extent only, the appeal is granted.



ORDER

New and material evidence has been received, therefore, the claim 
for service connection for a low back disorder is reopened; the 
appeal is granted to that extent only.


REMAND

The Veteran seeks service connection for a low back disorder that 
is variously diagnosed.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
at 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran reports that he injured his low back during military 
service.  He reports a continuity of symptomatology involving his 
low back since service.  He has also submitted private medical 
evidence to suggest that his spondylolysis is not a congenital 
disorder and was acquired as a result of either acute trauma or 
merely the rigors of service.  There is no medical opinion of 
record which addresses the issue of service-related etiology.  
Therefore, the Board finds further development is required for 
such a determination.

Accordingly, the case is REMANDED for the following action:

1.  . Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his current low back 
disabilities.  The claims file must be 
reviewed by the examiner and the examination 
report should note that review.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The examiner should specifically opine as to 
the following: 

a)  When did each lumbar spine disability 
first manifest (i.e., prior to service, in 
service, or after service) and what is the 
basis for this conclusion.  

b) With respect to any lumbar spine disorder 
that the examiner finds pre-existed service, 
is such disorder congenital in nature or is 
it an acquired condition and what is the 
basis for the opinion.  In this regard, the 
examiner is asked to consider the contention 
expressed by the Veteran's representative and 
the British Journal of Sports Medicine study 
cited in the April 2010 written brief that 
the condition is acquired.  If the disorder 
is congenital, is it a congenital/ 
developmental defect or a disease.  Note: in 
general, a defect is a structural or inherent 
abnormality or condition that is not 
considered capable or improving or 
deteriorating whereas a disease is considered 
capable of improving or deteriorating.  VA 
OPGCPREC 82-90.  

c) If any condition is found to be a 
congenital/developmental defect that existed 
prior to the Veteran's military service, was 
there a superimposed injury or disease in 
active service that resulted in disability?

d)  If any condition is found to be a 
congenital disease that first manifested 
prior to service, did such condition 
permanently increase in severity beyond its 
natural progression during a period of active 
service?  

e) With respect to any lumbar spine condition 
that first manifested after service, is it as 
least as likely as not (50 percent 
probability or greater) that the current low 
back disability (ies) is related to his 
active service, including the injury in 
August 1959?

The opinions should be based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  The examiner is advised that the 
Veteran is competent to report injuries and 
symptoms in service and afterwards.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2. After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be readjudicated.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case should be 
issued and an appropriate period of time 
provided for a response, before the case is 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


